Title: Notes on British Treaty Negotiations, 31 January 1807
From: Jefferson, Thomas
To: 


                        
                            
                                ca. January 1807?
                            
                        
                        the article against impressment to be a sine qua non
                        so also the withdrawing or modifying the declaration
                        endeavor to alter the E. India article by restoring Jay’s
                  Art. 8. avoid if possible the express abandonmt of free ships free goods
                  
                      
                      10. define blockade according to the British note formerly recd.
                  
                      
                      17. expunge stipuln to recieve their vessels of war & treat officers with respect
                  
                        reserve the right to indemnificns.
                  
                        agree not to employ their seamen.
                        
                    